Exhibit 10.7

--------------------------------------------------------------------------------




ALPINE 4 TECHNOLOGIES LTD.
2016 STOCK OPTION AND STOCK AWARD PLAN
 
1.  Establishment, Purpose and Term of Plan.
 
1.1  Establishment.  This Alpine 4 Technologies Ltd. 2016 Stock Option and Stock
Award Plan (the "Plan") shall become effective upon the date that it is approved
by the stockholders of Alpine 4 Technologies Ltd. (the "Company").
 
1.2  Purpose.  The purpose of the Plan is to advance the interests of the
Company and its shareholders by providing an incentive to attract, retain and
reward persons performing services for the Company and by motivating such
persons to contribute to the growth and profitability of the Company.
 
1.3  Term of Plan.  The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed.  However, all Awards shall be granted, if at
all, within ten (10) years from the earlier of the date the Plan is adopted by
the Board or the date the Plan is duly approved by the shareholders of the
Company.
 
2.  Definitions and Construction.
 
2.1  Definitions.  Whenever used herein, the following terms shall have their
respective meanings set forth below:
 
(a) "Administrator" means the Board or, with respect to any matter as to which
responsibility has been delegated to the Committee, the term Administrator shall
mean the Committee.


(b) "Award" means any award or benefit granted to any participant under the
Plan, including, without limitation, the grant of an Option, Restricted Stock
Grant or Stock Appreciation Right.


(c)  "Board" means the Board of Directors of the Company.  If one or more
Committees have been appointed by the Board to administer the Plan, "Board" also
means such Committee(s).


(d) "Code" means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.


(e)  "Committee" means the any committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the Board. 
The Committee must be comprised of at least two (2) members of the
Board.  Unless the powers of the Committee have been specifically limited, the
Committee shall have all of the powers of the Board granted herein, including,
without limitation, the power to amend or terminate the Plan at any time,
subject to the terms of the Plan and any applicable limitations imposed by law. 
Once appointed, the Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of the Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies, however caused, and remove all members of the Committee and
thereafter directly administer the Plan.

--------------------------------------------------------------------------------



(f) "Company" means Alpine 4 Technologies Ltd., a Delaware corporation, or any
successor corporation thereto.


(g)  "Consultant" means any person, including an advisor, engaged by Company to
render services other than as an Employee or a Director.


(h) "Director" means a member of the Board.


(i) "Disability" means, with respect to a Grantee, that the Grantee has any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, and which renders the Grantee unable
to engage in any substantial gainful activity.  A Grantee shall not be
considered to have a Disability unless Grantee furnishes proof of the existence
thereof in such form and manner, and at such time, as the Administrator may
require, and the Administrator determines in its discretion that the Grantee has
such a medically determinable physical or mental impairment.


(j) "Employee" means any person treated as an employee (including an Officer or
a Director who is also treated as an employee) in the records of Company and,
with respect to any Incentive Stock Option granted to such person, who is an
employee for purposes of Section 422 of the Code; provided, however, that
neither service as a Director nor payment of a director's fee shall be
sufficient to constitute employment for purposes of the Plan.


(k) "Exchange Act" means the Securities Exchange Act of 1934, as amended.


(l) "Fair Market Value" means, as of any date, the value of a share of Stock or
other property as determined by the Administrator, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:


(i) If, on such date, the Stock is listed on any established stock exchange or a
national market system, including without limitation the National  Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
("NASDAQ") System, the Fair Market Value of a share of Stock shall be the
closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as reported in The
Wall Street Journal or such other source as the Administrator deems
reliable.  If the relevant date does not fall on a day on which the Stock has
traded on such securities exchange or market system, the date on which the Fair
Market Value shall be established shall be the last day on which the Stock was
so traded prior to the relevant date, or such other appropriate day as shall be
determined by the Administrator, in its discretion.  If the Stock is listed on a
market system but is not actively traded in such amounts and as frequently as
the Administrator deems necessary, in its sole discretion, to determine the Fair
Market Value of a share of Stock, then the Administrator shall determine, in its
sole discretion, the value of a share of Stock.


(ii) If, on such date, there is no public market for the Stock, the Fair Market
Value of a share of Stock shall be as determined by the Administrator in good
faith without regard to any restriction other than a restriction which, by its
terms, will never lapse.


(m) "Grant Agreement" means a written agreement, including any related form of
stock option grant agreement, restricted stock grant agreement or stock
appreciation right grant agreement, between the Company and a Grantee setting
forth the terms, conditions and restrictions of the Award granted to the Grantee
and any shares acquired upon the exercise thereof.
2

--------------------------------------------------------------------------------



(n) "Grantee" means a person who has been granted one or more Awards.


(o) "Incentive Stock Option" means an Option intended to be (as set forth in the
Grant Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.  An Option shall only be treated as an
Incentive Stock Option pursuant to the Plan if it is originally designated as an
Incentive Stock Option in the Grant Agreement.  An Option originally designated
in a Grant Agreement as an Incentive Stock Option may nonetheless be treated as
a Nonstatutory Stock Option if the Option at any time after grant fails to meet
to requirements for incentive stock option treatment under Section 422 of the
Code.


(p) "Nonstatutory Stock Option" means an Option not intended to be (as set forth
in the Grant Agreement) or which does not qualify as an Incentive Stock Option. 
An Option which is designated as a Nonstatutory Stock Option in the Grant
Agreement pursuant to which the Option was granted shall in all events be
treated as a Nonstatutory Stock Option.  Furthermore, an Option originally
designated as an Incentive Stock Option may subsequently become a Nonstatutory
Stock Option upon the Option subsequently failing the meet the requirements for
incentive stock option under Section 422 of the Code.


(q) "Officer" means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.


(r) "Option" means a right to purchase a specified number of shares of Stock
(subject to adjustment as provided in Section 4.2) pursuant to the terms and
conditions of the Plan.  An Option may be either an Incentive Stock Option or a
Nonstatutory Stock Option.


(s) "Plan" means this Influence International, Inc. Stock Option and Stock Award
Plan, as amended from time to time in accordance with the terms hereof.


(t) "Restricted Stock" means shares of Stock granted under the Plan that are
subject to the restrictions set forth in Section 7 hereof.


(u) "Restricted Stock Grant" means an Award representing the right to receive a
specified number of shares of Restricted Stock (subject to adjustment as
provided in Section 4.2) pursuant to the terms and conditions of the Plan. 


(v) "Securities Act" means the Securities Act of 1933, as amended.


(w) "Service" means a Grantee's employment or service with Company, whether in
the capacity of an Employee, a Director or a Consultant.  The Grantee's Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Grantee renders Service to Company, provided that there is
no interruption or termination of the Grantee's Service.  Furthermore, a
Grantee's Service with Company shall not be deemed to have terminated if the
Grantee takes any military leave, sick leave, or other bona fide leave of
absence approved by Company; provided, however, that if any such leave exceeds
ninety (90) days, on the ninety-first (91st) day of such leave the Grantee's
Service shall be deemed to have terminated unless the Grantee's right to return
to Service with Company is guaranteed by statute or contract.  Notwithstanding
the foregoing, unless otherwise designated by Company or required by law, a
leave of absence shall not be treated as Service for purposes of determining
vesting under the Grantee's Grant Agreement.  The Grantee's Service shall be
deemed to have terminated upon an actual termination of Service.  Subject to the
foregoing, the Company, in its discretion, shall determine whether the Grantee's
Service has terminated and the effective date of such termination.
3

--------------------------------------------------------------------------------



(x) "Stock" means the Class A common stock of the Company, as adjusted from time
to time in accordance with Section 4.2.


(y) "Stock Appreciation Right" means the right to receive an amount determined
in accordance with Section 8 hereof.


(z) "Stock Appreciation Right Grant" means an Award representing the right to
receive Stock Appreciation Rights with respect to a specified number of shares
of Stock (subject to adjustment as provided in Section 4.2) pursuant to the
terms and conditions of the Plan.


(aa) "Ten Percent Owner" means a Grantee who, at the time an Award is granted to
the Grantee, owns, or is deemed within the meaning of Section 422(b)(6) of the
Code to own, stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of Company within the meaning of Section
422(b)(6) of the Code.
  
2.2 Construction.  To the extent any provision herein conflicts with the
conditions of any relevant tax law or regulation which are relied upon for tax
relief in respect of a particular Award or Stock granted to a Grantee pursuant
to this Plan, the provisions of said law or regulation shall prevail over those
of the Plan, and the Administrator is empowered to interpret and enforce the
said prevailing provisions.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the
singular.  Use of the term "or" is not intended to be exclusive, unless the
context clearly requires otherwise.
 
3.  Administration.
 
3.1  Administration by the Administrator.  The Plan shall be administered by the
Board, which may delegate such responsibilities in whole or in part to a
Committee.  Members of the Committee may be appointed from time to time by, and
shall serve at the pleasure of, the Board.  The Board may limit the composition
of the Committee to those persons necessary to comply with the requirements of
Section 162(m) of the Code and Section 16 of the Exchange Act.  All questions of
interpretation of the Plan or of any Award shall be determined by the
Administrator (the Board, or to the Committee to which the Board has delegated
such responsibility), and such determinations shall be final and binding upon
all persons having an interest in the Plan or such Option.
 
3.2  Powers of the Administrator.  In addition to any other powers set forth in
the Plan and subject to the provisions of the Plan, the Administrator shall have
the full and final power and authority, in its discretion:
 
(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock to which each Award relates;


(b) to designate Options as Incentive Stock Options or Nonstatutory Stock
Options;


(c) to determine the Fair Market Value of shares of Stock or other property;


(d) to determine the terms, conditions and restrictions, not inconsistent with
the terms of the Plan, applicable to each Award (which need not be identical)
and any shares acquired upon the exercise thereof, including, without
limitation, (i) the exercise price of an Option, (ii) the Grant Value of a Stock
Appreciation Right, (iii) the method of payment for shares purchased upon the
exercise of an Option, (iv) the method of payment for the amount due upon
exercise of a Stock Appreciation Right, (v) the method for satisfaction of any
tax withholding obligation arising in connection with the grant or exercise of
an Award, including by the withholding or delivery of shares of stock, (vi) the
timing, terms and conditions of the exercisability of the Award or the vesting
of any shares acquired upon the exercise thereof, (vii) the time of the
expiration of the Award, (viii) the effect of the Grantee's termination of
Service with the Company on any of the foregoing, and (ix) all other terms,
conditions and restrictions applicable to the Award or such shares not
inconsistent with the terms of the Plan;
4

--------------------------------------------------------------------------------



(e) to approve one or more forms of Grant Agreement;


(f) to reduce the exercise price of any Option to the then current Fair Market
Value if the Fair Market Value of the Stock covered by such Option shall have
declined since the date the Option was granted;


(g) to amend, modify, extend, cancel, renew, reprice or otherwise adjust the
exercise price of, or grant a new Award in substitution for, any Award or to
waive any restrictions or conditions applicable to any Award or any shares
acquired upon the exercise thereof;


(h) to accelerate, continue, extend or defer the exercisability of any Award or
the vesting of any shares acquired upon the exercise thereof, including with
respect to the period following a Grantee's termination of Service with the
Company;


(i) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Administrator deems necessary or desirable
to comply with the laws of, or to accommodate the tax policy or custom of,
foreign jurisdictions whose citizens may be granted Awards; and


(j) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Grant Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Board may deem
advisable to the extent consistent with the Plan and applicable law.


3.3 Effect of Administrator's Decision.  Whether explicitly provided elsewhere
in this Plan with respect to any matter, all decisions, determinations and
interpretations of the Administrator provided in this Plan shall be made in the
Administrator's sole and absolute discretion, and shall be final and binding on
all Grantees and any other holders of any Awards.  No member of the Committee or
the Board shall be liable for any action taken or determination made in good
faith with respect to the Plan or any Award granted hereunder. All such
interpretations, rules, determinations, terms and conditions shall be made and
prescribed in the context of preserving the tax status under Section 422 of the
Code of those Options which are designated as Incentive Stock Options.
 
4.  Shares Subject to Plan.
 
4.1  Maximum Number of Shares Issuable.  Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of (i) shares of Stock that may be
issued under the Plan and (ii) shares of Stock with respect to which Options or
Stock Appreciation Rights may be granted, shall be Two Million (2,000,000) and
shall consist of authorized but unissued or reacquired shares of Stock or any
combination thereof.  Such number of shares of Stock may be issued under this
Plan pursuant to Incentive Stock Options, Nonstatutory Stock Options, Restricted
Stock Grants, Stock Appreciation Right Grants, or any combination thereof, so
long as the aggregate number of shares so issued does not exceed such number of
shares, as adjusted.  If an outstanding Award for any reason expires or is
terminated or canceled or if shares of Stock are acquired upon the exercise of
an Award subject to a Company repurchase option and are repurchased by the
Company at the Grantee's exercise price, the shares of Stock allocable to the
unexercised portion of such Award or such repurchased shares of Stock shall
again be available for issuance under the Plan.  
5

--------------------------------------------------------------------------------



4.2  Adjustments for Changes in Capital Structure.  In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan and to any outstanding Awards and in the exercise price per share of
any outstanding Awards.  If a majority of the shares which are of the same class
as the shares that are subject to outstanding Awards are exchanged for,
converted into, or otherwise become (whether or not pursuant to an Ownership
Change Event, as defined in Section 10.1) shares of another corporation (the
"New Shares"), the Administrator may unilaterally amend the outstanding Awards
to provide that such Awards are exercisable for New Shares.  In the event of any
such amendment, the number of shares subject to, and the exercise price per
share of, the outstanding Awards shall be adjusted in a fair and equitable
manner as determined by the Administrator, in its discretion.  Notwithstanding
the foregoing, any fractional share resulting from an adjustment pursuant to
this Section 4.2 shall be rounded down to the nearest whole number, and in no
event may the exercise price of any Award be decreased to an amount less than
the par value, if any, of the stock subject to the Award.  The adjustments
determined by the Administrator pursuant to this Section 4.2 shall be final,
binding and conclusive.
 
5.  Eligibility and Award Limitations.
 
5.1  Persons Eligible for Awards.  Awards may be granted only to Employees,
Consultants, and Directors.  For purposes of the foregoing sentence,
"Employees," "Consultants" and "Directors" shall include prospective Employees,
prospective Consultants and prospective Directors to whom Awards are granted in
connection with written offers of an employment or other service relationships
with the Company.  Eligible persons may be granted more than one (1) Award.
 
5.2  Award Grant Restrictions.  Any person who is not an Employee on the
effective date of the grant of an Award to such person may not be granted an
Incentive Stock Option.  An Incentive Stock Option granted to a prospective
Employee upon the condition that such person become an Employee shall be deemed
granted effective on the date such person commences Service with Company, with
an exercise price determined as of such date in accordance with Section 6.1.
 
5.3  Fair Market Value Limitation.  To the extent that options designated as
Incentive Stock Options become exercisable by a Grantee for the first time
during any calendar year for stock having a Fair Market Value greater than One
Hundred Thousand Dollars ($100,000), the portions of such options which exceed
such amount shall be treated as Nonstatutory Stock Options.  For purposes of
this Section 5.3, options designated as Incentive Stock Options shall be taken
into account in the order in which they were granted, and the Fair Market Value
of stock shall be determined as of the time the option with respect to such
stock is granted.  If the Code is amended to provide for a different limitation
from that set forth in this Section 5.3, such different limitation shall be
deemed incorporated herein effective as of the date and with respect to such
Options as required or permitted by such amendment to the Code.  If an Option is
treated as an Incentive Stock Option in part and as a Nonstatutory Stock Option
in part by reason of the limitation set forth in this Section 5.3, the Grantee
may designate which portion of such Option the Grantee is exercising.  In the
absence of such designation, the Grantee shall be deemed to have exercised the
Incentive Stock Option portion of the Option first.  Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
6

--------------------------------------------------------------------------------



5.4 Non-Uniform Determinations. The Administrator's determinations under the
Plan (including without limitation determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the agreements evidencing same) need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
Awards under the Plan, whether or not such persons are similarly situated.
 
6.  Terms and Conditions of Options.
 
Options shall be evidenced by Grant Agreements specifying the number of shares
of Stock covered thereby, in such form as the Administrator shall from time to
time establish.  No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Grant
Agreement.  Grant Agreements may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:
 
6.1 Procedure for Exercise; Rights as a Shareholder.  Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator, including performance criteria with respect to
the Company and/or the Grantee, and as shall be permissible under the terms of
the Plan. An Option may not be exercised for a fraction of a Share. An Option
shall be deemed to be exercised when written notice of such exercise has been
given to the Company in accordance with the terms of the Grant Agreement by the
person entitled to exercise the Option and full payment for the Stock with
respect to which the Option is exercised has been received by the Company. Full
payment may, as authorized by the Administrator, consist of any consideration
and method of payment allowable under Section 6.4 of the Plan. Until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the stock certificate
evidencing such Stock, no right to vote or receive dividends or any other rights
as a shareholder shall exist with respect to the Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
stock certificate promptly upon exercise of the Option. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 10 hereof.
Exercise of an Option in any manner shall result in a decrease in the number
shares of Stock which thereafter may be available, both for purposes of the Plan
and for sale under the Option, by the number of shares of Stock as to which the
Option is exercised.


6.2  Exercise Price.  The exercise price for each Option shall be established in
the discretion of the Administrator; provided, however, that (a) the exercise
price per share for an Incentive Stock Option granted to a Ten Percent Owner
shall not be less than one hundred ten percent (110%) of the Fair Market Value
of a share of Stock on the effective date of grant of the Option and (b) the
exercise price per share for either an Incentive Stock Option granted to a
person other than a Ten Percent Owner or a Nonstatutory Stock Option granted to
any person shall not be less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 424(a) of
the Code.
 
6.3  Exercise Period.  Options shall be exercisable at such time or times, or
upon such event or events, and subject to such terms, conditions, performance
criteria, and restrictions as shall be determined by the Administrator and set
forth in the Grant Agreement evidencing such Option; provided, however, that (a)
no Option shall be exercisable after the expiration of ten (10) years after the
effective date of grant of such Option, (b) no Incentive Stock Option granted to
a Ten Percent Owner shall be exercisable after the expiration of five (5) years
after the effective date of grant of such Option, (c) no Option granted to a
prospective Employee, prospective Consultant or prospective Director may become
exercisable prior to the date on which such person commences Service with the
Company, and (d) unless otherwise permitted by applicable law, and with the
exception of an Option granted to an officer, Director or Consultant, no Option
shall become exercisable at a rate less than twenty percent (20%) per year over
a period of five (5) years from the effective date of grant of such Option,
subject to the Grantee's continued Service.  Subject to the foregoing, unless
otherwise specified by the Administrator in the grant of an Option, any Option
granted hereunder shall have a term of ten (10) years from the effective date of
grant of the Option.
 
7

--------------------------------------------------------------------------------

6.4  Payment of Exercise Price.
 
(a) Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Grantee having a Fair Market Value (as determined by the
Administrator without regard to any restrictions on transferability applicable
to such stock by reason of federal or state securities laws or agreements with
an underwriter for the Company) not less than the exercise price, (iii) by the
assignment of the proceeds of a sale or loan with respect to some or all of the
shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a "Cashless Exercise"), (iv) by such other consideration as may be
approved by the Administrator from time to time to the extent permitted by
applicable law, or (v) by any combination of the foregoing.  The Administrator
may at any time or from time to time, by adoption of or by amendment to the
standard forms of Grant Agreement described in Section 9, or by other means,
grant Options which do not permit all of the foregoing forms of consideration to
be used in payment of the exercise price or which otherwise restrict one or more
forms of consideration.
  
(b) Limitations on Forms of Consideration.
 
(i) Tender of Stock.  Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company's stock.  Unless otherwise provided by the Administrator, an
Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Grantee for more than six (6) months or were not acquired, directly or
indirectly, from the Company.
 
(ii) Cashless Exercise.  The Company reserves, at any and all times, the right,
in the Company's sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise.
 
6.5  Tax Withholding.  The Company shall have the right, but not the obligation,
to deduct from the shares of Stock issuable upon the exercise of an Option, or
to accept from the Grantee the tender of, a number of whole shares of Stock
having a Fair Market Value, as determined by the Administrator, equal to all or
any part of the federal, state, local and foreign taxes, if any, required by law
to be withheld by the Company with respect to such Option or the shares acquired
upon the exercise thereof.  Alternatively or in addition, in its discretion, the
Administrator shall have the right to require the Grantee, through payroll
withholding, cash payment or otherwise, including by means of a Cashless
Exercise, to make adequate provision for any such tax withholding obligations of
the Company arising in connection with the Option or the shares acquired upon
the exercise thereof.  The Company shall have no obligation to deliver shares of
Stock or to release shares of Stock from an escrow established pursuant to the
Grant Agreement until the Company's tax withholding obligations have been
satisfied by the Grantee.
8

--------------------------------------------------------------------------------

 
6.6  Repurchase Rights.  Stock acquired by the exercise of an Option granted
under the Plan may be subject to a right of first refusal, one or more
repurchase options, or other conditions and restrictions as set forth in any
shareholders, buy-sell or similar agreement, and as determined by the Board in
its discretion at the time the Option is granted.  In exercising its right of
first refusal or other repurchase right, the repurchase price may be paid by the
Company, or its assignee, by cash, check, or cancellation of indebtedness.  The
Company shall have the right to assign at any time any repurchase right it may
have, whether or not such right is then exercisable, to one or more persons as
may be selected by the Company.  Upon request by the Company, each Grantee shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder, and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.  
  
6.7  Effect of Termination of Service.
 
(a) Option Exercisability.  Subject to earlier termination of the Option as
otherwise provided herein, an Option shall be exercisable after a Grantee's
termination of Service as follows:
 
(i) Disability.  If the Grantee's Service with the Company is terminated because
of the Disability of the Grantee, the Option, to the extent unexercised and
exercisable on the date on which the Grantee's Service terminated, may be
exercised by the Grantee (or the Grantee's guardian or legal representative) at
any time prior to the expiration of six (6) months (or such longer period of
time as determined by the Administrator, in its discretion) after the date on
which the Grantee's Service terminated, but in any event no later than the date
of expiration of the Option's term as set forth in the Grant Agreement
evidencing such Option (the "Option Expiration Date").
 
(ii) Death.  If the Grantee's Service with the Company is terminated because of
the death of the Grantee, the Option, to the extent unexercised and exercisable
on the date on which the Grantee's Service terminated, may be exercised by the
Grantee's legal representative or other person who acquired the right to
exercise the Option by reason of the Grantee's death at any time prior to the
expiration of six (6) months (or such longer period of time as determined by the
Administrator, in its discretion) after the date on which the Grantee's Service
terminated, but in any event no later than the Option Expiration Date.  The
Grantee's Service shall be deemed to have terminated on account of death if the
Grantee dies within thirty (30) days (or such longer period of time as
determined by the Administrator, in its discretion) after the Grantee's
termination of Service.
 
(iii) Termination After Change in Control.  The Administrator may, in its
discretion, provide in any Grant Agreement that if the Grantee's Service with
the Company ceases as a result of "Termination After Change in Control" (as
defined in such Grant Agreement), then (1) the Option, to the extent unexercised
and exercisable on the date on which the Grantee's Service terminated, may be
exercised by the Grantee (or the Grantee's guardian or legal representative) at
any time prior to the expiration of six (6) months (or such longer period of
time as determined by the Administrator, in its discretion) after the date on
which the Grantee's Service terminated, but in any event no later than the
Option Expiration Date, and (2) the exercisability and vesting of the Option and
any shares acquired upon the exercise thereof shall be accelerated effective as
of the date on which the Grantee's Service terminated to such extent, if any, as
shall have been determined by the Administrator, in its discretion, and set
forth in the Grant Agreement.
 
(iv) Other Termination of Service.  If the Grantee's Service with the Company
terminates for any reason, except Disability or death, the Option, to the extent
unexercised and exercisable by the Grantee on the date on which the Grantee's
Service terminated, may be exercised by the Grantee within ninety (90) days (or
such longer period of time as determined by the Administrator, in its
discretion) after the date on which the Grantee's Service terminated, but in any
event no later than the Option Expiration Date.
9

--------------------------------------------------------------------------------

 
 (b) Extension if Exercise Prevented by Law.  Notwithstanding the foregoing, if
the exercise of an Option within the applicable time periods set forth in
Section 6.7(a) is prevented by the provisions of Section 13 below, the Option
shall remain exercisable until thirty (30) days (or such longer period of time
as determined by the Administrator, in its discretion) after the date the
Grantee is notified by the Company that the Option is exercisable, but in any
event no later than the Option Expiration Date.
 
(c) Extension if Grantee Subject to Section 16(b).  Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section
6.7(a) of shares acquired upon the exercise of the Option would subject the
Grantee to suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Grantee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Grantee's termination of Service, or (iii) the Option Expiration Date.
 
6.8 Buyout Provisions.  The Administrator may at any time offer to buy out, for
a payment in cash or shares of Stock, an Option previously granted, based on
such terms and conditions as the Administrator shall establish and communicate
to the Grantee at the time that such offer is made.


7. Terms and Conditions of Restricted Stock Grants


Restricted Stock Grants shall be evidenced by Grant Agreements specifying the
number of shares of Restricted Stock covered thereby, in such form as the
Administrator shall from time to time establish.  No Restricted Stock Grant or
purported Restricted Stock Grant shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Grant Agreement.  Grant Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:


7.1 Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, for such period as the Administrator shall
determine from the date on which the Award is granted (the "Restricted Period").
The Administrator may also impose such additional or alternative restrictions
and conditions on the shares of Restricted Stock as it deems appropriate,
including but not limited to the satisfaction of performance including
performance criteria with respect to the Company, the Company and/or the
Grantee, and as shall be permissible under the terms of the Plan. Certificates
for shares of Restricted Stock shall bear an appropriate legend referring to
such restrictions, and any attempt to dispose of any such shares in
contravention of such restrictions shall be null and void ab initio and without
effect. During the Restricted Period, such certificates shall be held with an
agent designated by the Administrator under the terms and conditions of escrow
and security agreements approved by the Administrator. In determining the
Restricted Period of an Award the Administrator may provide that the foregoing
restrictions shall lapse with respect to specified percentages of the awarded
shares on successive anniversaries of the date of such Award.


7.2 Adjustment of Performance Goals.  The Administrator may adjust performance
goals for any shares of Restricted Stock to take into account changes in law and
accounting and tax rules and to make such adjustments as the Administrator deems
necessary or appropriate to reflect the inclusion or the exclusion of the impact
of extraordinary or unusual items, events or circumstances. The Administrator
also may adjust the performance goals by reducing the amount to be received by
any Grantee pursuant to an Award if and to the extent that the Administrator
deems it appropriate.
10

--------------------------------------------------------------------------------



7.3 Repurchase Rights.  Restricted Stock granted under the Plan may be subject
to a right of first refusal, one or more repurchase options, or other conditions
and restrictions as set forth in a shareholders, buy-sell or other similar
agreement and as determined by the Board in its discretion at the time the
Restricted Stock is granted.  In exercising its right of first refusal or other
repurchase right, the repurchase price may be paid by the Company, or its
assignee, by cash, check, or cancellation of indebtedness.  The Company shall
have the right to assign at any time any repurchase right it may have, whether
or not such right is then exercisable, to one or more persons as may be selected
by the Company.  Upon request by the Company, each Grantee shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Restricted Stock hereunder, and shall promptly present to the Company any and
all certificates representing shares of Restricted Stock acquired hereunder for
the placement on such certificates of appropriate legends evidencing any such
transfer restrictions.  


7.4 Forfeiture. Subject to such exceptions as may be determined by the
Administrator, upon the termination of the Grantee's Service for any reason
prior to the expiration of the Restricted Period of an Award, any shares
remaining subject to restrictions (after taking into account the provisions of
Section 7.6) shall thereupon be forfeited by the Grantee and transferred to, and
reacquired by, the Company at no cost to the Company, subject to all applicable
law.


7.5 Ownership. During the Restricted Period the Grantee shall possess all
incidents of ownership of such shares of Restricted Stock, subject to Section
7.1, including the right to receive dividends with respect to such shares and to
vote such shares.


8. Terms and Conditions of Stock Appreciation Right Grants


Stock Appreciation Rights shall be evidenced by Grant Agreements specifying the
number of rights grants, in such form as the Administrator shall from time to
time establish.  No Stock Appreciation Right or purported Stock Appreciation
Right shall be a valid and binding obligation of the Company unless evidenced by
a fully executed Grant Agreement.  Grant Agreements may incorporate all or any
of the terms of the Plan by reference and shall comply with and be subject to
the following terms and conditions:


8.1 Value of Stock Appreciation Right.  Each Stock Appreciation Right shall
entitle the Grantee to receive, subject to the terms and conditions of this Plan
and the Grant Agreement relating thereto, a payment in an amount equal to the
positive difference, if any, obtained by deducting (i) the Fair Market Value of
one share of Stock as of the Stock Appreciation Right's grant date or such
greater amount as may be set forth by the Committee in the Grant Agreement (the
"Grant Value"), subject to adjustment in accordance with this Plan from (ii) the
Fair Market Value of one share of Stock as of the exercise date for the Stock
Appreciation Right.


8.2 Exercise of Stock Appreciation Rights.  


(a) Election to Exercise Vested Stock Appreciation Right.  Any Stock
Appreciation Right granted hereunder shall be exercisable at such times and
under such conditions as determined by the Administrator, including performance
criteria with respect to the Company, the Company and/or the Grantee, and as
shall be permissible under the terms of the Plan. A Stock Appreciation Right may
not be exercised with respect to a fraction of a Share. A Stock Appreciation
Right shall be deemed to be exercised when written notice of such exercise has
been given to the Company in accordance with the terms of the Grant Agreement by
the person entitled to exercise the Stock Appreciation Right, which notice will
specify the number of vested Stock Appreciation Rights which Grantee is electing
to exercise.
11

--------------------------------------------------------------------------------



(b) Deemed Exercise of Stock Appreciation Rights.  Except as otherwise provided
in the Grant Agreement and subject to any additional restrictions set forth in
the Grant Agreement, upon the Grantee's termination of Service (whether due to
death, Disability or any other reason) or upon a Change in Control, the Grantee
will be deemed to have exercised all vested Stock Appreciation Rights.


8.3 Exercise Period.  Stock Appreciation Rights shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria, and restrictions as shall be determined by the
Administrator and set forth in the Grant Agreement evidencing such Stock
Appreciation Right; provided, however, that no Stock Appreciation Right shall be
exercisable after the expiration of ten (10) years after the effective date of
grant of such Stock Appreciation Right and unless otherwise permitted by
applicable law, and with the exception of a Stock Appreciation Right granted to
an officer, Director or Consultant, no Stock Appreciation Right shall become
exercisable at a rate less than twenty percent (20%) per year over a period of
five (5) years from the effective date of grant of such Stock Appreciation
Right, subject to the Grantee's continued Service.  Subject to the foregoing,
unless otherwise specified by the Administrator in the grant of a Stock
Appreciation Right, any Stock Appreciation Right granted hereunder shall have a
term of ten (10) years from the effective date of grant of the Stock
Appreciation Right.
 
8.4  Payment of Amount Due.  Payment of the amount due upon exercise of a Stock
Appreciation Right shall be made (i) in cash, by check or cash equivalent, (ii)
shares of Stock, (iii) by such other consideration as may be approved by the
Administrator from time to time to the extent permitted by applicable law, or
(iv) by any combination of the foregoing.  The Company shall pay the amount due
within thirty (30) days of the exercise of the Stock Appreciation Right.


8.5  Tax Withholding.  The Company shall have the right, but not the obligation,
to deduct from the amount due upon exercise of a Appreciation Right an amount
equal to all or any part of the federal, state, local and foreign taxes, if any,
required by law to be withheld by the Company with respect to such Appreciation
Right upon the exercise thereof.  Alternatively or in addition, in its
discretion, the Administrator shall have the right to require the Grantee,
through payroll withholding, cash payment or otherwise, to make adequate
provision for any such tax withholding obligations of the Company arising in
connection with the Appreciation Right upon the exercise thereof.  The Company
shall have no obligation to pay any amounts due until the Company's tax
withholding obligations have been satisfied by the Grantee.


8.6 Adjustments.  If the Committee determines, in its sole discretion, that any
distribution, merger, consolidation, reorganization, split-up, spin-off,
subdivision, combination, share exchange, dividend, contribution, disposition or
acquisition (either of equity or assets), warrants or rights offering to
purchase interests in the Company or the Company, or other extraordinary event
affects the Stock Appreciation Rights authorized and granted under this Plan
such that an adjustment in such Stock Appreciation Rights is required in order
to preserve the level of benefits or potential benefits (without enlargement or
dilution of such benefits) intended to accrue to the Grantees under this Plan,
then the Committee, in its sole discretion, shall make such adjustments in the
Stock Appreciation Rights (including increases or decreases to the Grant Value
of a Stock Appreciation Right, increases or decreases to the number of Stock
Appreciation Rights granted and/or changes to the equity to which the value of a
Stock Appreciation Right is tied) and/or the terms of this Plan relating to the
valuation of a Stock Appreciation Right in such manner as the Committee, in its
sole discretion, deems appropriate and equitable.  The Committee may make any
such adjustment for all Grantees and all Stock Appreciation Rights, or the
Committee, in its sole discretion, may make such adjustments only for such
Grantees or such Stock Appreciation Rights as it deems appropriate; provided
that any such adjustment is made in compliance with the requirements of Code
Section 409A relating to "stock rights" that do not constitute nonqualified
deferred compensation for purposes of Code Section 409A.  In addition, the
Committee may, without the consent of any Grantee, convert or exchange the Stock
Appreciation Rights granted pursuant to this Plan for an equity award that is
based on or tied to the value of any person whose assets include the ownership
of 50% or more of the Company; provided that any such conversion or exchange is
made in compliance with the requirements of Code Section 409A relating to "stock
rights" that do not constitute nonqualified deferred compensation for purposes
of Code Section 409A.
12

--------------------------------------------------------------------------------



8.7 No Rights as a Shareholder.  At no time with the Grantee be considered a
shareholder of the Company or have any rights as a shareholder; the right to
vote or receive dividends or any other rights as a shareholder shall never exist
with respect to a Stock Appreciation Right, notwithstanding the exercise of the
Stock Appreciation Right. Exercise of a Stock Appreciation Right in any manner
shall result in a decrease in the number rights which thereafter may be
available, both for purposes of the Plan and for exercise under the Stock
Appreciation Right, by the number of rights to which the Stock Appreciation
Right is exercised.


8.8 Buyout Provisions.  The Administrator may at any time offer to buy out, for
a payment in cash or shares of Stock, a Stock Appreciation Right previously
granted, based on such terms and conditions as the Administrator shall establish
and communicate to the Grantee at the time that such offer is made.


9.  Standard Forms of Grant Agreement.
 
9.1  General.  Unless otherwise provided by the Administrator at the time the
Award is granted, an Award shall comply with and be subject to the terms and
conditions set forth in the standard form of Grant Agreement in effect at the
time of the grant.
 
9.2  Authority to Vary Terms.  The Administrator shall have the authority from
time to time to vary the terms of any of the standard form of Grant Agreement
described in this Section 9 either in connection with the grant or amendment of
an individual Award or in connection with the authorization of a new standard
form or forms; provided, however, that the terms and conditions of any such new,
revised or amended standard form or forms of Grant Agreement are not
inconsistent with the terms of the Plan.
 
10.  Change in Control.
 
10.1  Definitions.
 
(a) An "Ownership Change Event" shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the shareholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.
 
(b) A "Change in Control" shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, a "Transaction") wherein the
shareholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company's voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the "Transferee Corporation(s)"), as the case may be.  For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of the Transaction, own the Company
or the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations.  The Board shall have the right to
determine whether multiple sales or exchanges of the voting stock of the Company
or multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.
13

--------------------------------------------------------------------------------



10.2  Effect of Change in Control on Options.  In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
parent corporation thereof, as the case may be (the "Acquiring Corporation"),
may either assume the Company's rights and obligations under outstanding Options
or substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation's stock.  In the event the Acquiring Corporation elects
not to assume or substitute for outstanding Options in connection with a Change
in Control, any unexercisable or unvested portions of outstanding Options and
any shares acquired upon the exercise thereof held by Grantees whose Service has
not terminated prior to such date shall be immediately exercisable and vested in
full as of the date ten (10) days prior to the date of the Change in
Control.  The exercise or vesting of any Option and any shares acquired upon the
exercise thereof that was permissible solely by reason of this Section 10.2
shall be conditioned upon the consummation of the Change in Control.  Any
Options which are neither assumed or substituted for by the Acquiring
Corporation in connection with the Change in Control nor exercised as of the
date of the Change in Control shall terminate and cease to be outstanding
effective as of the date of the Change in Control.  Notwithstanding the
foregoing, shares acquired upon exercise of an Option prior to the Change in
Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of the Grant Agreement evidencing such Option except as otherwise provided in
such Grant Agreement.  Furthermore, notwithstanding the foregoing, if the
corporation the stock of which is subject to the outstanding Options immediately
prior to an Ownership Change Event described in Section 10.1(a)(i) constituting
a Change in Control is the surviving or continuing corporation and immediately
after such Ownership Change Event less than fifty percent (50%) of the total
combined voting power of its voting stock is held by another corporation or by
other corporations that are members of an affiliated group within the meaning of
Section 1504(a) of the Code without regard to the provisions of Section 1504(b)
of the Code, the outstanding Options shall not terminate unless the Board
otherwise provides in its discretion.


10.3 Effect of Change in Control on Restricted Stock.  In the event of a Change
in Control, all restrictions then outstanding with respect to shares of
Restricted Stock awarded hereunder shall automatically expire and be of no
further force and effect. The Administrator shall have the authority (and the
Grant Agreement may so provide) to cancel all or any portion of any outstanding
restrictions prior to the expiration of the Restricted Period with respect to
any or all of the shares of Restricted Stock awarded on such terms and
conditions as the Administrator shall deem appropriate.


10.4 Effect of Change in Control on Stock Appreciation Rights.  In the event of
a Change in Control, all outstanding Stock Appreciation Rights shall become
fully vested.


11.  Provision of Information.
 
Unless not required by applicable law, at least annually, copies of the
Company's balance sheet and income statement for the just completed fiscal year
shall be made available to each Grantee and purchaser of shares of Stock upon
the exercise of an Option.  The Company shall not be required to provide such
information to key employees whose duties in connection with the Company assure
them access to equivalent information.
14

--------------------------------------------------------------------------------

 
12.  Nontransferability of Awards.
 
During the lifetime of the Grantee, an Award shall be exercisable only by the
Grantee or the Grantee's guardian or legal representative.  No Award shall be
assignable or transferable by the Grantee, except by will or by the laws of
descent and distribution.  Any unauthorized attempt at assignment, transfer,
pledge or other disposition shall be without effect and void ab initio and
without effect.
  
13.  Compliance with Securities Law.
 
The grant of Awards and the issuance of shares of Stock pursuant to Awards shall
be subject to compliance with all applicable requirements of federal, state and
foreign law with respect to such securities.  Awards may not be exercised if the
issuance of shares of Stock upon exercise would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.  In addition, no Award may be exercised unless (a) a
registration statement under the Securities Act shall at the time of exercise of
the Award be in effect with respect to the shares issuable upon exercise of the
Award or (b) in the opinion of legal counsel to the Company, the shares issuable
upon exercise of the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company's legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to the exercise of any Award or the receipt of any Stock pursuant to
this Plan, the Company may require the Grantee to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.
 
14.  Indemnification.
 
In addition to such other rights of indemnification as they may have as members
of the Board or officers or employees of the Company, members of the Board and
any officers or employees of the Company to whom authority to act for the Board
or the Company is delegated shall be indemnified by the Company against all
reasonable expenses, including attorneys' fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan, or any right granted hereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding that such person
is liable for gross negligence, bad faith or intentional misconduct in duties;
provided, however, that within sixty (60) days after the institution of such
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at its own expense to handle and defend the same.
 
15.  Termination or Amendment of Plan.
 
The Board may terminate or amend the Plan at any time.  However, subject to
changes in applicable law, regulations or rules that would permit otherwise,
without the approval of the Company's shareholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.2), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company's
shareholders under any applicable law, regulation or rule.  No termination or
amendment of the Plan may adversely affect any then outstanding Award or any
unexercised portion thereof, without the consent of the Grantee, unless such
termination or amendment is required to enable an Award designated as an
Incentive Stock Option to qualify as an Incentive Stock Option or is necessary
to comply with any applicable law, regulation or rule.
15

--------------------------------------------------------------------------------

  
16.  No Enlargement of Employee Rights.
 
This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company and any Grantee
to be consideration for, or an inducement to, or a condition of, the employment
of any Grantee.  Nothing contained in the Plan shall be deemed to give the right
to any Grantee to be retained as an employee of the Company or to interfere with
the right of the Company to discharge any Grantee at any time.
 
17.  Application of Funds.
 
The proceeds received by the Company from the sale of Stock pursuant to Grant
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.
 
18.  Shareholder Approval.
 
The Plan or any increase in the maximum aggregate number of shares of Stock
issuable thereunder as provided in Section 4.1 (the "Authorized Shares") shall
be approved by the shareholders of the Company within twelve (12) months of the
date of adoption thereof by the Board.  Awards granted prior to shareholder
approval of the Plan or in excess of the Authorized Shares previously approved
by the shareholders shall become exercisable no earlier than the date of
shareholder approval of the Plan or such increase in the Authorized Shares, as
the case may be.


19. Reservation of Stock.


The Company, during the term of this Plan, will at all times reserve and keep
available such number of shares of Stock as shall be sufficient to satisfy the
requirements of the Plan. The inability of the Company to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any Stock
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Stock as to which such requisite authority shall not have
been obtained.


20. Information to Grantees and Purchasers.


The Company shall make available to each Grantee, during the period such Grantee
has one or more Awards outstanding, copies of annual financial statements.  The
Company shall not be required to provide such statements to key employees whose
duties in connection with the Company assure their access to equivalent
information.


21. Certain Tax Matters.


The Administrator may require the holder of any Award or Stock received pursuant
to this Plan to remit to the Company, regardless of when such liability arises,
an amount sufficient to satisfy any Federal, state and local tax withholding
requirements associated with such Award or Stock.  The Administrator may, in its
discretion, permit the holder of Stock to satisfy any such obligation by having
withheld from the shares (or where applicable, cash) to be delivered to the
holder of upon exercise of an Option a number of shares (or, where applicable,
amount of cash) sufficient to meet any such withholding requirement.  If a
Grantee makes an election under Section 83(b) of the Code with respect to the
receipt of any Award, or disposes of Stock acquired pursuant to the exercise of
an Incentive Stock Option in a transaction deemed to be a disqualifying
disposition under Section 421 of the Code, then, within thirty (30) days of such
Section 83(b) election or disqualifying disposition, the Participant shall
inform the Company of such actions.
16

--------------------------------------------------------------------------------



22. Repurchase Rights.


The Administrator may, in its discretion, subject any Award to repurchase rights
provisions.  The terms and conditions of any repurchase rights will be
established by the Administrator in its sole discretion and shall be set forth
in the Grant Agreement representing the Award.  To ensure that shares of Stock
subject to a repurchase right under this Section 22 will be available for
repurchase, the Administrator may require the holder of an Award to deposit the
certificate or certificates evidencing such shares with an agent designated by
the Administrator under the terms and conditions of escrow and security
agreements approved by the Administrator.
 
23. Right of First Refusal.


The Administrator may, in its discretion, subject any Award to right of first
refusal provisions.  The terms and conditions of any right of first refusal
provisions will be established by the Administrator in its sole discretion and
set forth in the Grant Agreement representing the Award.


24. Non-Exclusivity of the Plan.


Neither the adoption of the Plan by the Board nor the submission of the Plan to
stockholders of the Company for approval shall be construed as creating any
limitations on the power or authority of the Board to adopt such other or
additional incentive or other compensation arrangements of whatever nature as
the Board may deem necessary or desirable or preclude or limit the continuation
of any other plan, practice or arrangement for the payment of compensation or
fringe benefits to employees generally, or to any class or group of employees,
which the Company now has lawfully put into effect, including, without
limitation, any retirement, pension, savings and stock purchase plan, insurance,
death and disability benefits and executive short-term or long-term incentive
plans.
 
 
17

--------------------------------------------------------------------------------